                                          Case 5:20-cv-02155-LHK Document 79 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     IN RE ZOOM VIDEO                                    Case No. 20-CV-02155-LHK
Northern District of California
 United States District Court




                                         COMMUNICATIONS,
                                  13     INC. PRIVACY LITIGATION                             ORDER GRANTING MOTION TO
                                                                                             RELATE; CONSOLIDATING CASES;
                                  14                                                         AMENDING BRIEFING SCHEDULE
                                  15     This Document Relates To: All Actions               Re: Dkt. No. 70
                                  16

                                  17

                                  18          On June 4, 2020, the plaintiff in Rios v. Zoom Video Communications, Inc., No. 5:20-CV-

                                  19   03670-SVK (N.D. Cal.) (“Rios action”), filed a motion to determine whether the Rios action

                                  20   should be related to the instant case. ECF No. 70. The two cases concern the same defendant and

                                  21   issues, and it is likely that there will be an unduly burdensome duplication of labor and expense or

                                  22   conflicting results if the cases are conducted before different judges. See Civil L.R. 3-12(a).

                                  23   Thus, the Court GRANTS the motion to relate. The Court further ORDERS that the Rios action

                                  24   be consolidated with the instant case pursuant to the terms set forth in the Court’s Order to

                                  25   Consolidate Actions and Set Scheduling Deadlines (“Consolidation Order”). ECF No. 62.

                                  26          In light of the fact that the deadline to apply for appointment as interim class counsel fell

                                  27   on June 4, 2020, the Court CONTINUES that deadline to Tuesday, June 8, 2020 at 5:00 p.m., in

                                  28                                                     1
                                       Case No. 20-CV-02155-LHK
                                       ORDER GRANTING MOTION TO RELATE; CONSOLIDATING CASES; AMENDING BRIEFING SCHEDULE
                                          Case 5:20-cv-02155-LHK Document 79 Filed 06/05/20 Page 2 of 2




                                   1   order to permit counsel in the Rios action to file an application. The Court also CONTINUES the

                                   2   deadline to file responses to applications to Friday, June 12, 2020 at 5:00 p.m. All other deadlines

                                   3   contained within the Consolidation Order remain as set.

                                   4

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: June 5, 2020

                                   8                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    2
                                       Case No. 20-CV-02155-LHK
                                       ORDER GRANTING MOTION TO RELATE; CONSOLIDATING CASES; AMENDING BRIEFING SCHEDULE
